DETAILED ACTION
This Office action is in response to Amendment filed on 05/24/2021.  Claims 2-31 were pending with claims 2 and 19 amended and claim 1 canceled.  Claims 2-31 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/24/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Kevin L. Russell (Reg. Num: 38292) on 06/03/2021.
The application has been amended as follows:
Listing of Claims:
2. (Currently Amended)  A  processing device comprising:  
	(a)	said processing device receives at least one analog source signal;  
	(b)	an analog to digital converter that receives said at least one analog source signal and generates at least one digital signal representative of said at least one analog source signal;  
	(c)	a processor that receives said at least one digital signal, said processor includes a plurality of different modifications that are suitable to be applied to said at least one digital signal, and determines a metadata to be associated with said at least one digital signal based upon selecting at least one of said plurality of different modifications, where each of said plurality of different modifications when 
	(d)	said processor provides said at least one digital signal to a network together with said metadata associated with said at least one digital signal;  
	(e)	said processing device being enclosed within an enclosure; 
(f)	said enclosure including at least one analog connector for said at least one analog source signal;
(g)	said enclosure including at least one digital connector for said at least one digital signal;
(h)	said enclosure including a mix engine with said processor that receives and combines both said at least one analog source signal and said at least one digital signal and provides a mix engine output 

(j)	said pass through relay interconnects said at least one digital signal to said network together with said metadata from said mix engine output from said mix engine when said enclosure is receiving external power.

19. (Currently Amended)  A processing device comprising:
(a)	said processing device receives a plurality of digital signals from a network and respective metadata associated with each of said plurality of digital signals;
(b)	a processor that selects less than all of said plurality of digital signals based upon said respective metadata associated with each of said plurality of digital signals;  
(c)	said processor modifying at least one of said selected said plurality of digital signals based upon said respective metadata associated with said at least one of said plurality of digital signals, where said modifying when applied to a respective said digital signal modifies the magnitude of said respective digital signal;   
(d)	said processor free from modifying a different one of said plurality of digital signals based upon said respective metadata associated with said one of said digital signals, where said modifying if applied to a respective said digital signal modifies the magnitude of said respective digital signal;   
(e)	a digital to analog converter that receives said modified said at least one of said selected said plurality of digital signals and generates at least one analog output signal representative of said at least one of said selected said plurality of digital signals;  

(g)	said processing device being enclosed within an enclosure;
(h)	said enclosure including at least one analog connector for at least one analog source signal;
(i)	said enclosure including at least one digital connector for said plurality of digital signals;
(j)	said enclosure including a mix engine with said processor that receives and combines both said at least one analog source signal and said plurality of digital signals and provides a mix engine output 
(k)	said enclosure including a pass through relay that interconnects said at least one analog input to an output when said enclosure is not receiving external power;
(l)	said pass through relay interconnects said plurality of digital signals to said network from said mix engine output from said mix engine when said enclosure is receiving external power.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “said enclosure including a mix engine with said processor that receives and combines both said at least one analog source signal and said at least one digital signal and provides a mix engine output; said enclosure including a pass through relay that interconnects said analog input to an output when said enclosure is not receiving external power; said pass through relay interconnects said at least one digital signal to said network together with said metadata from said mix engine output from said mix engine when said enclosure is receiving external power” as stated in claim 2 (and similarly in claim 19).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 2-31 indicated that claims 2-31 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446